UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) December 12, 2008 (December 12, 2008) REIS, INC. (Exact Name of Registrant as Specified in Charter) Maryland (State or Other Jurisdiction of Incorporation) 1-12917 13-3926898 (Commission File Number) (IRS Employer Identification No.) 530 Fifth Avenue, New York, NY 10036 (Address of Principal Executive Offices) (Zip Code) (212) 921-1122 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 12, 2008, Reis, Inc. (the “Company”) issued a press release announcing that its board of directors has approved a stock repurchase program, authorizing the Company to repurchase up to $1.5 million of the Company’s outstanding common stock.Pursuant to General Instruction F to Form 8-K, a copy of the Press Release announcing the stock repurchase program is attached hereto as Exhibit 99.1, and is incorporated into this Item 8.01 by this reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release Dated December 12, 2008. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By: /s/ Mark P. Cantaluppi Mark P. Cantaluppi Chief Financial Officer Date: December 12, 2008 3 Exhibit Index 99.1 Press Release Dated December12, 2008.
